DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beal EPO Patent No. EP 0161864 A1.

With regard to claim 1, Beal discloses a crimp coupling for connecting a hose to a fitting, comprising:

a crimping ferrule (at 11) which can be slid onto the fitting, and in which a circular opening (opening at 18) is stamped in a closed bottom side for sliding the crimping ferrule onto the fitting, wherein a front end of the crimping ferrule comprises a flange (at 18) directed towards a ferrule axis, said flange having a stamped wall surface (wall surface of 18 above 19) parallel to the ferrule axis, and wherein the crimping ferrule also comprises, opposite to the flange, a cylindrical section (cylindrical section of 11 between 20 and free end of 11) extending over a major part of a length of the crimping ferrule (note: with regard to the “stamping”, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation is given little patentable weight.),
wherein a distance between the stop collar and the groove of the fitting is dimensioned such that the flange, when in abutment on the stop collar, is disposed with a rearward lower edge of the flange facing away from the stop collar above the groove (left lower edge of 18),
wherein between the cylindrical section and the flange a tapering hinge section (section of 11 above 20) tapered starting with a larger radius at an adjoining cylindrical section and tapering to a smaller radius at an adjoining end of the flange in such a manner that the hinge section, due to a diameter reduction of the cylindrical section during crimping, pivots with an end of the hinge section carrying the flange in an outward direction relative to the cylindrical section while approaching a parallel orientation to the ferrule axis, whereby the flange is pivoted such that the lower edge of the flange facing away from the stop collar is turned into the groove by the pivotal movement of the flange (see Figure 2).

With regard to claim 5, Beal discloses wherein the ferrule wall is conically tapered in the hinge section (section of 11 above 20).

With regard to claim 7, Beal discloses wherein the cylindrical section (cylindrical section of 11 between 20 and free end of 11) occupies more than 60% of the length of the crimping ferrule in a longitudinal direction.

With regard to claim 11, Beal discloses a method for connecting a hose to a fitting utilizing a crimp coupling, wherein
the crimping ferrule (at 11) and the hose (at 12) are slid onto the fitting until the flange (at 18) of the crimping ferrule comes into abutment on the stop collar (at 15) and until the hose is slid onto an end of the fitting surrounded by the crimping ferrule and an inserted end of the hose is in abutment on an inner side of the flange (abutment via 20),
in a first crimping step forces directed towards the ferrule axis are exerted exclusively on the cylindrical section (cylindrical section of 11 between 20 and free end of 11) to reduce a diameter of the cylindrical section until the inner side of the cylindrical section reaches the hose, to thereby reduce the sloping angle of the hinge section to the ferrule axis (see Figure 1),
in a subsequent second crimping step forces are exerted on the cylindrical section as well as on the hinge section (section of 11 above 20) until the hose is clamped between the crimping ferrule and the fitting (see Figure 2),


With regard to claim 16, Beal discloses wherein the crimping ferrule is capable of being formed by deep drawing.
Note: the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation is given little patentable weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beal.

With regard to claim 2, Beal discloses the claimed invention but does not disclose that a ferrule wall in the hinge section has an average slope in the range between 5° and 30° to the ferrule axis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ferrule wall in the hinge section have an average slope in the range between 5° and 30° to the ferrule axis to allow for an easier connection and because In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

With regard to claim 3, Beal discloses the claimed invention but does not disclose that the tapering of the hinge section is formed in such a manner that the hinge section bridges a radius range to the ferrule axis such that the ratio between the larger radius and the smaller radius amounts to at least 5%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the tapering of the hinge section be formed in such a manner that the hinge section bridges a radius range to the ferrule axis such that the ratio between the larger radius and the smaller radius amounts to at least 5% to allow for an easier connection and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

With regard to claim 4, Beal discloses the claimed invention but does not disclose that the ratio between the larger radius and the smaller radius is between 10% and 15%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ratio between the larger radius and the smaller radius be between 10% and 15% to allow for an easier connection and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ferrule wall extend in the conical hinge section at an angle in the range between 5° and 30° to the ferrule axis to allow for an easier connection and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

With regard to claim 8, Beal discloses the claimed invention but does not disclose that the hinge section occupies between 10% and 30% of the length of the crimping ferrule in a longitudinal direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the hinge section occupy between 10% and 30% of the length of the crimping ferrule in longitudinal direction to allow for an easier connection and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

With regard to claim 9, Beal discloses the claimed invention but does not expressly disclose that the crimping ferrule is made of low carbon steel, stainless steel or brass.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the crimping ferrule be made of low carbon steel, stainless steel or brass to adapt to different environments and because it has been held to be within the In re Leshin, 125 USPQ 416.

With regard to claim 10, Beal discloses the claimed invention but does not disclose that the crimping ferrule has a wall thickness in the range 1 mm to 2 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the crimping ferrule have a wall thickness in the range 1 mm to 2 mm to allow for an easier connection and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 11/20/20 have been fully considered but they are not persuasive.
With regard to claim 1, Applicant argues that Beal does not disclose a distance between the flange portion and the groove as the claimed coupling includes a “distance between the stop collar and the groove” that is positioned to receive the lower edge (6) of the flange (2) as it is turned into the groove (34) during crimping.
Examiner disagrees.
With regard to the “distance” that Applicant is arguing, claim 1 recites “a distance between the stop collar and the groove of the fitting is dimensioned such that the flange, when in abutment on the stop collar, is disposed with a rearward lower edge of the flange facing away from the stop collar above the groove.  As shown in Beal in Figure 1, there is 

With regard to claim 1, Applicant argues that the latch of Beal slides into the groove when the ferrule is crimped onto the hose so that the latch is actually in full contact with the base surface of the groove while the claimed coupling includes components that are shaped to turn the lower edge of the flange into the groove during crimping and therefore, the latch portion of Beal does not disclose the claimed invention.
Examiner disagrees.
Applicant has not recited that the flange cannot be in full contact with a base surface of the groove, rather, claim 1 recites that “the flange…is disposed with a rearward lower edge of the flange facing away from the stop collar above the groove” and also recites “the lower edge of the flange facing away from the stop collar is turned into the groove”.  Beal discloses as noted in the argument above, a rearward lower edge of the flange (at 18) is disposed facing away from the stop collar (at 15) and above the groove (at 19).  Beal also discloses that the lower edge (lower edge of 18) of the flange facing away from the stop collar is turned into the groove (see Figure 2 where the flange 18 is turned, i.e. curved away from the stop collar 15).  Therefore, Beal meets the claimed limitation.

With regard to claim 1, Applicant argues that Beal does not disclose a hinge portion that is tapered and rather that Beal discloses a plurality of ribs.
Examiner disagrees.
As disclosed in the rejection above, Beal discloses a hinge portion (section of 11 above 20 in Figure 1) that is tapered.  It is not clear what Applicant is arguing with regard to the plurality of ribs as Examiner has not referred to the plurality of ribs in the rejection.  Therefore, Beal meets the claimed limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679